                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

WILLIAM J. TURNER, JR.,                                  )
                                                         )
                 Plaintiff,                              )
                                                         )      Civil Action No. 3:18-cv-00868
          v.                                             )      Judge Richardson / Frensley
                                                         )
ANDREW M. SAUL,                                          )
COMMISSIONER OF SOCIAL SECURITY                          )
ADMINISTRATION,                                          )
                                                         )
                 Defendant.                              )

                              REPORT AND RECOMMENDATION

          This is a civil action filed pursuant to 42 U.S.C. § 405(g), to obtain judicial review of the

final decision of the Commissioner of Social Security denying Plaintiff Disability Insurance

Benefits (“DIB”), as provided under Title II of the Social Security Act (“the Act”). The case is

currently pending on Plaintiff’s Motion for Judgment on the Administrative Record. Docket No.

17. Plaintiff has filed an accompanying Memorandum of Law. Docket No. 17-1. Defendant has

filed a Response, arguing that the decision of the Commissioner was supported by substantial

evidence and should be affirmed. Docket No. 18.

          For the reasons stated below, the undersigned recommends that Plaintiff’s Motion for

Judgment on the Administrative Record be DENIED, and that the decision of the Commissioner

be AFFIRMED.

                                         I. INTRODUCTION

          Plaintiff filed his application for Disability Insurance Benefits (“DIB”) on July 9, 2014, 1

alleging that he had been disabled since February 12, 2012, due to “Double Lung Transplant,”



1
    Plaintiff’s application has a protective filing date of July 8, 2014. TR 115, 139.
                                                    1
“Multiple Level Back Injury,” “Osteoporosis,” “Chronic Digestive Disorder,” “Adult Attention

Deficit Disorder,” “Depression,” “Post Traumatic Stress Disorder,” “Chronic Kidney Stones,”

and “High Blood Pressure.” See, e.g., Docket No. 15, Attachment (“TR”), pp. 242-243, 414.

Plaintiff’s application was denied both initially (TR 115) and upon reconsideration (TR 139).

Plaintiff subsequently requested (TR 151-52) and received (TR 66-96) a hearing. Plaintiff’s

initial hearing was conducted on January 13, 2017, by Administrative Law Judge (“ALJ”)

Shannon H. Heath. TR 66-96. At the request of Plaintiff (TR 20), a supplemental hearing was

conducted on August 15, 2017. TR 50-65. Plaintiff and vocational expert (“VE”), Charles

Wheeler, appeared and testified at both hearings. Id. at 50; 66.

       On February 6, 2018, the ALJ issued a decision unfavorable to Plaintiff, finding that

Plaintiff was not disabled within the meaning of the Social Security Act and Regulations. TR

17-35. Specifically, the ALJ made the following findings of fact:

               1. The claimant last met the insured status requirements of the
                  Social Security Act on December 31, 2017.

               2. The claimant did not engage in substantial gainful activity
                  during the period from his alleged onset date of February 12,
                  2013 through his date last insured of December 31, 2017 (20
                  CFR 404.1571 et seq.).

               3. Through the date last insured, the claimant had the following
                  severe impairments: degenerative disc disease of the lumbar
                  spine; history of lung transplant; depressive disorder; attention
                  deficit hyperactivity disorder and post-traumatic stress disorder
                  (20 CFR 404.1520)(c)).

               4. Through the date last insured, the claimant did not have an
                  impairment or combination of impairments that met or
                  medically equaled the severity of one of the listed impairments
                  in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
                  404.1520(d), 404.1525 and 404.1526).

               5. After careful consideration of the entire record, the
                  undersigned finds that, through the date last insured, the

                                                 2
               claimant retains the capacity to lift up to ten pounds
               occasionally and five pounds frequently. He is able to stand
               and walk up to two hours total in an eight-hour workday. He
               can sit up to six hours total in an eight-hour workday. He must
               never climb ladders, ropes or scaffolds. He can frequently
               balance but occasionally climb ramps, stairs, stoop, kneel[,]
               crouch and crawl. He must avoid concentrated exposure to
               pulmonary irritants. He can understand, remember and carry
               out simple and low-level detailed tasks. He can maintain
               concentration, persistence and pace with normal breaks spread
               throughout the workday. He is able to interact appropriately
               with supervisors and coworkers. He can interact with the
               public occasionally. He is able to adapt to occasional changes
               in the workplace.

            6. Through the date last insured, the claimant was unable to
               perform any past relevant work (20 CFR 404.1565).

            7. The claimant was born on December 15, 1968 and was 49
               years old, which is defined as a younger individual age 18-44,
               on the date last insured (20 CFR 404.1563).

            8. The claimant has a two-year college education and is able to
               communicate in English (20 CFR 404.1564).

            9. Transferability of job skills is not material to the determination
               of disability because using the Medical-Vocational Rules as a
               framework supports a finding that the claimant is “not
               disabled,” whether or not the claimant has transferrable job
               skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
               Appendix 2).

            10. Through the date last insured, considering the claimant’s age,
                education, work experience, and residual functional capacity,
                there were jobs that existed in significant numbers in the
                national economy that the claimant could have performed (20
                CFR 404.1569 and 404.1569(a)).

            11. The claimant was not under a disability, as defined in the
                Social Security Act, at any time from February 12, 2013, the
                alleged onset date, through December 31, 2017, the date last
                insured (20 CFR 404.1520(g)).

TR 23-34.




                                              3
       On April 2, 2018, Plaintiff timely filed a request for review of the hearing decision. TR

241. On July 18, 2018, the Appeals Council issued a letter declining to review the case (TR 1-3),

thereby rendering the decision of the ALJ the final decision of the Commissioner. This civil

action was thereafter timely filed, and the Court has jurisdiction. 42 U.S.C. § 405(g). If the

Commissioner’s findings are supported by substantial evidence, based upon the record as a

whole, then these findings are conclusive. Id.

                               II. REVIEW OF THE RECORD

       The parties and the ALJ have summarized and discussed the medical and testimonial

evidence of record. Accordingly, the Court will discuss those matters only to the extent

necessary to analyze the parties’ arguments.

                                III. CONCLUSIONS OF LAW

                                     A. Standard of Review

       This Court’s review of the Commissioner’s decision is limited to the record made in the

administrative hearing process. Jones v. Sec’y of Health & Human Servs., 945 F.2d 1365, 1369

(6th Cir. 1991). The purpose of this review is to determine: (1) whether substantial evidence

exists in the record to support the Commissioner’s decision, and (2) whether any legal errors

were committed in the process of reaching that decision. Landsaw v. Sec’y of Health & Human

Servs., 803 F.2d 211, 213 (6th Cir. 1986).

       “Substantial evidence” means “such relevant evidence as a reasonable mind might accept

as adequate to support the conclusion.” Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389 (6th Cir.

1999), citing Richardson v. Perales, 402 U.S. 389, 401 (1971). “Substantial evidence” has been

further quantified as “more than a mere scintilla of evidence, but less than a preponderance.”

Bell v. Comm’r of Soc. Sec., 105 F.3d 244, 245 (6th Cir. 1996), citing Consol. Edison Co. v.



                                                 4
N.L.R.B., 305 U.S. 197, 229 (1938).

       The reviewing court does not substitute its findings of fact for those of the Commissioner

if substantial evidence supports the Commissioner’s findings and inferences. Garner v. Heckler,

745 F.2d 383, 387 (6th Cir. 1984). In fact, even if the evidence could also support a different

conclusion, the decision of the ALJ must stand if substantial evidence supports the conclusion

reached. Her, 203 F.3d at 389, citing Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997). If the

Commissioner did not consider the record as a whole, however, the Commissioner’s conclusion

is undermined. Hurst v. Sec’y of Health & Human Servs., 753 F.2d 517, 519 (6th Cir. 1985),

citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980).

       In reviewing the decisions of the Commissioner, courts look to four types of evidence:

(1) objective medical findings regarding Plaintiff’s condition; (2) diagnoses and opinions of

medical experts; (3) subjective evidence of Plaintiff’s condition; and (4) Plaintiff’s age,

education, and work experience. Miracle v. Celebrezze, 351 F.2d 361, 374 (6th Cir. 1965).

                         B. Proceedings At The Administrative Level

       The claimant carries the ultimate burden to establish an entitlement to benefits by proving

his or her “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). “Substantial gainful activity” not

only includes previous work performed by Plaintiff, but also, considering Plaintiff’s age,

education, and work experience, any other relevant work that exists in the national economy in

significant numbers regardless of whether such work exists in the immediate area in which

Plaintiff lives, or whether a specific job vacancy exists, or whether Plaintiff would be hired if he

or she applied. 42 U.S.C. § 423(d)(2)(A).



                                                  5
         At the administrative level of review, the claimant’s case is considered under a five-step

sequential evaluation process summarized as follows:

                 (1) If the claimant is working and the work constitutes substantial
                 gainful activity, benefits are automatically denied.

                 (2) If the claimant is not found to have an impairment which
                 significantly limits his or her ability to work (a “severe”
                 impairment), then he or she is not disabled.

                 (3) If the claimant is not working and has a severe impairment, it
                 must be determined whether he or she suffers from one of the
                 “listed” impairments or its equivalent. 2 If a listing is met or
                 equaled, benefits are owing without further inquiry.

                 (4) If the claimant does not suffer from any listing-level
                 impairments, it must be determined whether the claimant can
                 return to the job he or she previously held in light of his or her
                 residual functional capacity (e.g., what the claimant can still do
                 despite his or her limitations). By showing a medical condition
                 that prevents him or her from returning to such past relevant work,
                 the claimant establishes a prima facie case of disability.

                 (5) The burden then shifts to the Commissioner to establish the
                 claimant’s ability to work by proving the existence of a significant
                 number of jobs in the national economy which the claimant could
                 perform, given his or her age, experience, education, and residual
                 functional capacity.

See, e.g. 20 CFR §§ 404.1520, 416.920. See also Moon v. Sullivan, 923 F.2d 1175, 1181 (6th

Cir. 1990).

         The Commissioner’s burden at the fifth step of the evaluation process can be satisfied by

relying on the medical-vocational guidelines, otherwise known as “the grid,” but only if the

claimant is not significantly limited by a nonexertional impairment, and then only when the

claimant’s characteristics identically match the characteristics of the applicable grid rule. Moon,

923 F.2d at 1181; 20 CFR § 404, Subpt. P, App. 2, Rule 200.00(e)(1), (2); see also Damron v.



2
    The Listing of Impairments is found at 20 CFR § 404, Subpt. P, App. 1.
                                                  6
Sec’y of Health & Human Servs., 778 F.2d 279, 281-82 (6th Cir. 1985). Otherwise, the grid

cannot be used to direct a conclusion, but only as a guide to the disability determination. Id. In

such cases where the grid does not direct a conclusion as to the claimant’s disability, the

Commissioner must rebut the claimant’s prima facie case by coming forward with particularized

proof of the claimant’s individual vocational qualifications to perform specific jobs, which is

typically obtained through vocational expert testimony. See Varley v. Sec’y of Health & Human

Servs., 820 F.2d 777, 779 (6th Cir. 1987).

       In determining residual functional capacity for purposes of the analysis required at stages

four and five above, the Commissioner is required to consider the combined effect of all the

claimant’s impairments: mental and physical, exertional and nonexertional, severe and

nonsevere. See 42 U.S.C. § 423(d)(2)(B).

                               C. Plaintiff’s Statement Of Errors

       Plaintiff contends that the ALJ erred by: (1) improperly weighing the medical and

opinion evidence; (2) improperly determining the severity of Plaintiff’s conditions;

(3) failing to consider “the synergistic impact of all these disorders working in concert against

[Plaintiff] to prevent him from sustaining employment”; (4) finding “that [Plaintiff] had no

severe impairments that had lasted for more than twelve months nor any that were expected to

last longer than twelve months”; and (5) concluding that Plaintiff did not meet listing 12.04.

Docket No. 17-1, pp. 4-16. Accordingly, Plaintiff maintains that, pursuant to 42 U.S.C.

§ 405(g), the Commissioner’s decision should be reversed, or in the alternative, remanded. Id.

       Sentence four of § 405(g) states as follows:

               The court shall have power to enter, upon the pleadings and
               transcript of the record, a judgment affirming, modifying, or
               reversing the decision of the Commissioner of Social Security,
               with or without remanding the cause for a rehearing.

                                                 7
42 U.S.C. §§ 405(g), 1383(c)(3).

         “In cases where there is an adequate record, the Secretary’s decision denying benefits can

be reversed and benefits awarded if the decision is clearly erroneous, proof of disability is

overwhelming, or proof of disability is strong and evidence to the contrary is lacking.” Mowery

v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985). Furthermore, a court can reverse the decision and

immediately award benefits if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits. Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994). See also Newkirk v. Shalala, 25 F.3d 316, 318 (6th Cir.

1994).

   1. Weight Accorded to the Medical and Opinion Evidence Regarding Plaintiff’s
      Physical and Mental Limitations and the ALJ’s Resultant Physical and Mental RFC
      Determination

         Plaintiff first argues that the ALJ “erred by not giving sufficient weight to some medical

evidence while over emphasizing the importance of other evidence,” and, “by failing to

adequately explain why some evidence was considered probative of the issues while other

evidence was discounted.” Docket No. 17-1, p. 7. Plaintiff further asserts as error the ALJ’s

assigning of “greater weight to state agency consultative exams than of [Plaintiff’s] own treating

physicians.” Id. As support for his claim that the ALJ erred in weighing the medical evidence,

Plaintiff cites: “MARKED restrictions . . . due to attention deficit disorder” (Id. at 7-8, citing TR

1779); Plaintiff’s unemployment (Id. at 8); a suicide attempt and psychiatric unit visits (Id.,

citing TR 900); GAF scores (Id., citing TR 108); “hypersensitive[ity] to germs and his paranoia

about getting sick (Id., citing TR 903); and Dr. Ward’s treatment notes (Id. at 10, citing TR

1451-1461). In relation to the assignment of error claiming the ALJ’s failure in according more

weight to State agency consultants than to Plaintiff’s treating physician, Plaintiff cites as support

                                                  8
that: “Dr. Langworthy’s answers are based on the medical opinions [Plaintiff] has and continues

to treat” (Id. at 9); “[b]oth [Drs. Gilmore and Thomason] are State agency consultants and saw

[Plaintiff] one time” (Id.); “Ms. Starr treated [Plaintiff] for a period of ten years” with facts

supporting her medical opinion (Id. at 11, citing TR 890-911; 900); and “[t]he ALJ’s rejection of

Dr. Germek’s report.” (Id. at 12, citing TR 1124).

        Defendant responds that the ALJ “properly reviewed the record as a whole to find that

Plaintiff could perform a restricted range of low-detailed, sedentary work in significant numbers

in the national economy and was not disabled.” Docket No. 18, p. 6. Additionally, Defendant

contends that the ALJ properly considered the medical opinions of record (Id. at 8, citing TR 22-

24) and properly resolved the conflicts among the opinions (Id. at 9, citing TR 27-29). As

support, Defendant recounts the ALJ’s findings that: Dr. Workman was a one-time consultative

examiner whose opinion was entitled to little weight because it was inconsistent with the record.

Id., citing TR 28); Drs. Gilman’s and Thomason’s opinions were due greater weight because

they were consistent with the record (Id. at 9-10); Dr. Langworthy’s opinion was inconsistent

with the record (Id. at 10); and Dr. Germek’s opinion was based on a one-time consultative

evaluation, was inconsistent with the record, and was not expressed in functional terms (Id. at 11,

citing TR 31). Defendant further argues that the ALJ accorded proper weight to Dr. Kupstas’

opinion and Dr. Elliot’s evaluation (Id. at 12); “properly considered Ms. Starr’s August 2014

letter stating that Plaintiff had difficulty focusing to run his business” (Id. at 13, citing TR 906);

properly determined that Ms. Starr was not an acceptable medical source (Id., citing TR 29-30);

and appropriately noted that Ms. Starr did not provide a specific opinion on Plaintiff’s functional

limitations (Id. at 14).




                                                   9
          With regard to the evaluation of medical evidence, the Code of Federal Regulations

states:

                 Regardless of its source, we will evaluate every medical opinion
                 we receive. Unless we give a treating source’s opinion controlling
                 weight under paragraph (c)(2) of this section, we consider all of the
                 following factors in deciding the weight we give to any medical
                 opinion.
                         (1) Examining relationship. Generally, we give more
                 weight to the opinion of a source who has examined you than to
                 the opinion of a source who has not examined you.
                         (2) Treatment relationship. Generally, we give more
                 weight to opinions from your treating sources, since these sources
                 are likely to be the medical professionals most able to provide a
                 detailed, longitudinal picture of your medical impairment(s) and
                 may bring a unique perspective to the medical evidence that cannot
                 be obtained from the objective medical findings alone or from
                 reports of individual examinations, such as consultative
                 examinations or brief hospitalizations. If we find that a treating
                 source’s opinion on the issue(s) of the nature and severity of your
                 impairment(s) is well-supported by medically acceptable clinical
                 and laboratory diagnostic techniques and is not inconsistent with
                 the other substantial evidence in your case record, we will give it
                 controlling weight. When we do not give the treating source’s
                 opinion controlling weight, we apply the factors listed in
                 paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as well as the
                 factors in paragraphs (c)(3) through (c)(6) of this section in
                 determining the weight to give the opinion. . . .
                         (3) Supportability. The more a medical source presents
                 relevant evidence to support an opinion, particularly medical signs
                 and laboratory findings, the more weight we will give that opinion.
                 The better an explanation a source provides for an opinion, the
                 more weight we will give that opinion . . . .
                         (4) Consistency. Generally, the more consistent an opinion
                 is with the record as a whole, the more weight we will give to that
                 opinion.
                         (5) Specialization. We generally give more weight to the
                 opinion of a specialist about medical issues related to his or her
                 area of specialty than to the opinion of a source who is not a
                 specialist.
                         ...

20 CFR § 416.927(c) (emphasis added). See also 20 CFR § 404.1527(c).




                                                  10
       The ALJ must articulate the reasons underlying her decision to give a medical opinion a

specific amount of weight. 3 See, e.g., 20 CFR § 404.1527(d); Allen v. Comm’r of Soc. Sec., 561

F.3d 646 (6th Cir. 2009); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). The

reasons must be supported by the evidence and must be sufficiently specific so as to make clear

to any subsequent reviewers the weight the ALJ gave to the treating source medical opinion and

the reasons for that weight. SSR 96-2p.

       The Sixth Circuit has held that, “[p]rovided that they are based on sufficient medical data,

the medical opinions and diagnoses of treating physicians are generally accorded substantial

deference, and if the opinions are uncontradicted, complete deference.” Howard v. Comm’r of

Soc. Sec., 276 F.3d 235, 240 (6th Cir. 2002), quoting Harris v. Heckler, 756 F.2d 431, 435 (6th

Cir. 1985). If the ALJ rejects the opinion of a treating source, however, she is required to

articulate some basis for rejecting the opinion. Shelman v. Heckler, 821 F.2d 316, 321 (6th Cir.

1987). The Code of Federal Regulations defines a “treating source” as:

               [Y]our own physician, psychologist, or other acceptable medical
               source who provides you or has provided you, with medical
               treatment or evaluation and who has, or has had, an ongoing
               treatment relationship with you.

20 CFR § 404.1502.

       As an initial matter, with regard to the evidence before the ALJ upon which she based her

decision, the ALJ noted:



3
 There are circumstances when an ALJ’s failure to articulate good reasons for the weight
accorded to medical opinions may constitute harmless error: (1) if a treating source opinion is so
patently deficient that the ALJ could not possibly credit it; (2) if the ALJ adopts the opinion or
makes findings consistent with the opinion; and/or (3) if the ALJ has complied with the goal of
20 CFR § 1527(d), by analyzing the physician’s contradictory opinions or by analyzing other
opinions of record. See, e.g., Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir.
2010); Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470-72 (6th Cir. 2006); Hall v.
Comm’r of Soc. Sec., 148 F. App’x 456, 464 (6th Cir. 2006).
                                                11
              Attorney Forest Jackson appeared at the January 13, 2017
              disability hearing for Attorney John Heard, the claimant’s primary
              representative of record. Mr. Jackson did not have all the necessary
              records at the time of the hearing. The claimant’s attorneys were
              given several extensions of time to properly develop the file as the
              record remained in POST hearing status until April 24, 2017. See
              Exhibits 28E-30E. However, only Exhibits 6D and 17F-23F were
              received, admitted into evidence, and have been considered.

              Interrogatories were sent to Mr. Wheeler, the VE upon receipt of
              POST hearing evidence from treating providers Warren
              Langworthy, M.D. and Traci Boswell, N.P. (Exhibits 24F and
              25F). A supplemental hearing was held on August 15, 2017, at the
              request of the claimant’s attorneys. Attorney John Ketcherside
              appeared at the supplemental hearing for Mr. Heard. It is noted that
              he had no questions for the [sic] Mr. Wheeler regarding the past
              work classification when given the opportunity. He was given the
              opportunity, at his request, to ask hypothetical questions of Mr.
              Wheeler regarding proposed limitations and the effect on the
              ability to work with the same.

                                              ...

              The claimant submitted or informed the Administrative Law Judge
              about additional written evidence less than five business days
              before the scheduled hearing date. The undersigned Administrative
              Law Judge finds that the requirements of 20 CFR 404.935(b) are
              satisfied and admits this evidence into the record.

TR 20-21.

       Before discussing the medical, testimonial, and opinion evidence, the ALJ in the case at

bar stated:

              . . . [T]he undersigned has considered all symptoms and the extent
              to which these symptoms can reasonably be accepted as consistent
              with the objective medical evidence and other evidence, based on
              the requirements of 20 CFR 404.1529 and SSR 16-3p. The
              undersigned has also considered opinion evidence in accordance
              with the requirements of 20 CFR 404.1527.

                                              ...

              The undersigned notes a claimant’s symptoms can sometimes
              suggest a greater level of severity of impairment than can be

                                               12
               shown by the objective medical evidence alone. In developing the
               determined residual functional capacity, the undersigned notes 20
               CFR 404.1529(c) and 416.929(c) describes the types of evidence,
               including the factors below (as related to the case), that the
               Administrative Law Judge has considered, in addition to the
               objective medical evidence, to assess the consistency of the
               claimant’s symptoms (SSR 16-3p):

                      1. The claimant’s daily activities;
                      2. The location, duration, frequency, and intensity of the
                         claimant’s pain or other symptoms;
                      3. Factors that precipitate and aggravate the symptoms;
                      4. The type, dosage, effectiveness, and side effects of any
                         medication the claimant takes or has taken to alleviate
                         pain or other symptoms;
                      5. Treatment, other than medication, the claimant receives
                         or has received for relief of pain or other symptoms;
                      6. Any measures other than treatment the claimant uses or
                         has used to relieve pain or other symptoms (e.g., lying
                         on his or her back, standing for 15 to 20 minutes every
                         hour; or sleeping on a board) and:
                      7. Any other factors concerning the claimant’s functional
                         limitations and restrictions due to pain or other
                         symptoms.

TR 26-27.

       The ALJ then considered the medical, testimonial, and opinion evidence relating to

Plaintiff’s severe physical impairments as follows:

               The claimant was 48 years of age with a two-year college
               education at the time of his January 13, 2017, disability hearing.
               He alleges disability due to musculoskeletal, cardiovascular and
               mental health difficulties. He maintains his condition is
               progressively getting worse despite treatment. However, as seen
               below, medical records fail to substantiate the claimant’s
               complaints.

               The claimant has a history of degenerative disc disease of the
               lumbar spine, which allegedly causes chronic tenderness, stiffness
               and pain in his neck and lower back that radiates into his
               shoulders, arms, and legs causing numbness and weakness. In
               August 2013, he underwent percutaneous vertebroplasty.
               Treatment was successful. Musculoskeletal examinations
               performed throughout the relevant period in question consistently

                                                13
show normal ranges of motion. The evidence further indicates the
claimant has not presented for treatment since August 2013
(Exhibits 7F, 13F, 15F, 17F, 18F, 23F, and 24F).

The evidence indicates the claimant received a double lung
transplant in May 2003 with only one mild episode of rejection
immediately post-transplant. He followed up with Vanderbilt
University Medical Center, Warren Langworthy, M.D. and Karen
Starr. X-rays of the claimant’s chest taken December 18, 2012,
prior to the alleged onset date in this matter, showed small focus
atelectasis or fibrosis at the right medial lung base and status-post
median sternotomy. No pulmonary edema was identified. Lung
perfusions scans performed throughout the relevant period in
question have consistently been stable.

By referral of Ivan Robbins, M.D., a treating source, the claimant
underwent pulmonary function testing on May 31, 2016. Test
results identified a mild obstructive deficit but no wheezing or
broncho spasms were present. The claimants forced expiratory
volume 1 (FEV 1) was found to be 2.84, which falls within the
normal range. Upon examination, the claimant was noted to be
compliant with testing protocol; therefore, validating test results.
The consultant concluded the claimant did expend maximum
efforts (Exhibits 20F and 24F).

X-rays of the claimant’s chest taken May 31, 2016, showed the
presence of a mild ventilator defect; however, the transplanted
lungs remained clear. It should be noted that medical records
throughout the relevant period in question repeatedly indicate the
claimant’s transplant was stable and he was reportedly doing quite
well.

By request of the Social Security Administration, the claimant
presented to an all systems consultative examination on December
13, 2014, performed by Barry Workman, M.D. Upon presentation,
the claimant was observed ambulating independently without an
assistive device. His gait was normal. He climbed on and off the
examination table without difficulty. A musculoskeletal
examination was administered to determine the severity of the
claimant’s complaints. No evidence of scoliosis was present. No
spasms of the paraspinous muscles was noted nor was kyphosis
identified. Supine straight leg raising maneuvers were reportedly
60 degrees bilaterally. He demonstrated some difficulty bending
over and touching his toes; however, he successfully performed
heel to toe and tandem heel walking techniques. Motor strength
was reportedly 5/5 in all extremities. No evidence of muscular

                                  14
atrophy was identified. Sensation was intact to pinprick and touch
over upper and lower extremities. Cranial nerves II through XII
were intact. Reflexes were 2+ on the left and right biceps, left and
right triceps, right and left patella and bilateral Achilles. Forward
flexion of the lumbar spine was 45 degrees and extension was 20
degrees. Left and right lateral flexion was 30 degrees but range of
motion involving the cervical spine fell within normal limits.
Likewise, ranges of motion maneuvers involving the shoulders,
elbows, wrist, bilateral hands, knees, hips and ankles fell within
normal limits.

The claimant displayed some difficulty hearing speech at a normal
voice level but he was not wearing a hearing aide. His speech was
reportedly understandable throughout the examination (Exhibit
13F).

As for the opinion evidence, Dr. Workman is a one-time
examining source who was not involved in treatment of the
claimant. His assessment of the claimant’s functional limitations is
generally inconsistent with the medical evidence as a whole. In
terms of the manipulative limitations, this conclusion is not
supported due to inconsistencies outlined above. For instance, the
examination findings showed normal ranges or [sic] motion of the
upper extremities and hands. Normal strength in both the
claimant’s upper and lower extremities including grip strength was
reported. Therefore, the undersigned affords little weight to the
opinion provided by Dr. Workman.

On December 24, 2014, Murray J. Gilman, M.D. a State agency
consultant, opined the claimant retained the capacity to lift and
carry up to ten pounds occasionally and less than ten pounds
frequently. He stated the claimant was able to stand or walk up to
four hours total in an eight-hour workday with normal breaks. He
further stated the claimant was able to sit up to six hours total in an
eight-hour workday with normal breaks. He concluded the
claimant could occasionally balance, stoop, kneel, crouch and
crawl but never climb ladders, ropes or scaffolds (Exhibit 1A).

On June 23, 2015, Thomas O. Thomason, M.D., a State agency
consultant, reviewed the claimant’s file at the reconsideration level
and opined the claimant retained the capacity to lift and carry up to
ten pounds occasionally and less than ten pounds frequently. He
stated the claimant was able to stand and walk up to two hours
total in an eight-hour workday with normal breaks. He reported
the claimant could frequently balance but occasionally climb
ramps and stairs, stoop, kneel, crouch and crawl. He concluded the

                                  15
claimant could never climb ladders, ropes or scaffolds (Exhibit
3A).

Doctors Gilman and Thomason are familiar with the disability
process and are considered experts in their fields. Their
assessment of the claimant’s physical limitations is generally
consistent with the medical evidence outlined above, which fails to
show significant deficits (Exhibits 6F, 7F, 8F, 9F, 14F, 15F, 17F,
18F, 20F, 22F, 24F, and 25F). Therefore, the undersigned affords
significant weight to the opinions provided by Doctors Gilman and
Thomason despite additional pulmonary restrictions.

On March 5, 2017, Warren Langworthy, M.D., claimant’s primary
care physician, provided an assessment regarding the claimant’s
ability to function physically. He opined the claimant retained the
capacity to lift up to ten pounds occasionally. He stated the
claimant was able to sit up to two hours total in an eight-hour
workday. He indicated the claimant could stand and walk up to
two hours total in an eight-hour workday. He noted the claimant
could grasp, turn, twist objects and perform fine bilateral
manipulation maneuvers ten percent of an eight-hour workday. He
reported the claimant was able to reach and perform overhead
reaching techniques only five percent of an eight-hour workday.
He indicated the claimant would be required to shit [sic] positions
at will and take unscheduled hourly breaks due to chronic back
pain. He opined the claimant could occasionally twist but never
stoop, crouch, climb stairs or ladders. He concluded the claimant
would be absent from work more than twice a month due to
impairment related symptoms and treatment (Exhibit 23F).

Dr. Langworthy’s assessment of the claimant’s functional
limitations is generally inconsistent with the medical evidence as a
whole, including his own findings. His assessment of the
claimant’s limitations is overly pessimistic and appears based
primarily on the claimant’s subjective complaints instead of
objective medical evidence. Dr. Langworthy even specifically
notes on his assessment that some of his opinion were “estimates”.
Nowhere in the medical records does Dr. Langworthy state the
claimant is disabled or suffers extreme limitations. Further, the
claimant has described performing numerous daily activities
including traveling out of state to visit friends and family (Exhibit
7F, 15F, 17F, 18F, 23F, and 24F). Therefore, the undersigned
affords little weight to the opinion provided by Dr. Langworthy.

                                 ...



                                 16
              After careful consideration of the evidence, the undersigned finds
              that the claimant’s medically determinable impairments could
              reasonably be expected to cause the alleged symptoms; however,
              the claimant’s statement concerning the intensity, persistence and
              limiting effects of these symptoms are not entirely consistent with
              the medical evidence and other evidence in the record for the
              reasons explained in this decision.

              In addition to analysis of the medical records, the undersigned has
              other reasons for failing to find the claimant’s allegations
              consistent with the medical evidence. For instance, as seen above,
              the evidence fails to document worsening of the claimant’s
              physical . . . impairments. In fact, medical records consistently
              show stability of musculoskeletal [and] respiratory . . . health
              symptoms (Exhibits 2F-25F).

              The claimant has described daily activities, which are not limited
              to the extent one would expect, given the complaints of disabling
              symptoms and limitations. The record indicates the claimant
              independently attends to personal care needs, performs household
              tasks, drives, shops in stores and frequently travels to visit friends
              and family member [sic] (Exhibits 3E, 10E, 12F and 13F).
              Overall, the claimant’s reported limited daily activities are
              considered to be outweighed by the other factors discussed in this
              decision.

              The undersigned finds the claimant experiences some limitations
              but only to the extent described in the residual functional capacity
              above. In sum, the above residual functional capacity assessment
              is supported by the objective medical evidence contained in the
              record. Treatment notes do not sustain the claimant’s allegations
              of a disabling impairment.

TR 27-29; 32-33.

       The ALJ properly considered and weighed the opinion evidence relating to Plaintiff’s

severe physical impairments. With regard to Dr. Workman’s opinion, when according Dr.

Workman’s opinion little weight, the ALJ explained that Dr. Workman was a one-time

examining source who was not involved in treatment of Plaintiff and determined that Dr.

Workman’s opinion regarding Plaintiff’s manipulative restrictions and other physical

impairments were not supported and “generally inconsistent with the medical evidence as a

                                                17
whole.” TR 28. Because Dr. Workman was a one-time examining source whose opinion was

not supported by, and inconsistent with, the evidence of record, the ALJ’s according little weight

to Dr. Workman’s opinion was proper.

       Additionally, when considering the opinion of Plaintiff’s treating physician and

according it little weight, the ALJ explained that she found Dr. Langworthy’s opinion about

Plaintiff’s functional limitations to be “generally inconsistent with the medical evidence as a

whole, including his own findings,” and further found that Dr. Langworthy’s assessment was

“overly pessimistic and appears based primarily on [Plaintiff’s] subjective complaints instead of

objective medical evidence.” TR 29. As Plaintiff’s treating physician, the ALJ would be

justified in according greater weight to Dr. Langworthy’s opinion than to other opinions, as long

as that opinion was supported by medically acceptable clinical and laboratory diagnostic

techniques, and consistent with the evidence of record. As the ALJ explained, however, Dr.

Langworthy’s opinion contradicts other substantial evidence in the record. As the Regulations

state, the ALJ is not required to give controlling weight to a treating physician’s evaluation when

that evaluation is inconsistent with other substantial evidence in the record. See 20 CFR

§ 416.927(d)(2); 20 CFR § 404.1527(d)(2). Instead, when there is contradictory evidence, the

treating physician’s opinion is weighed against the contradictory evidence under the criteria

listed above. Id. When the opinions are inconsistent with each other, the final decision

regarding the weight to be given to the differing opinions lies with the Commissioner. 20 CFR

§ 416.927(e)(2). Accordingly, the ALJ was not required to accord Dr. Langworthy’s opinion

greater weight.

       The ALJ also properly considered and weighed the opinions of State agency consultants,

Drs. Gilman and Thomason. After first noting that “Doctors Gilman and Thomason are familiar



                                                18
with the disability process and are considered experts in their fields,” the ALJ found that “[t]heir

assessment of [Plaintiff’s] physical limitations is generally consistent with the medical evidence

outlined above, which fails to show significant deficits.” TR 28. Because they were familiar

with the disability process and experts in their fields, and because their opinions were generally

consistent with the medical evidence, the ALJ accorded significant weight to their opinions. This

determination is within the ALJ’s province.

       Because there were contradictory opinions in the record, because the ALJ properly

discussed the medical, testimonial, and opinion evidence of record, because the ALJ

appropriately explained the weight accorded to the opinions and the reasons therefor, and

because those reasons were supported by the evidence of record, the ALJ’s evaluation of the

medical and opinion evidence was proper, as was the ALJ’s determination with regard to

Plaintiff’s physical limitations and the resultant physical residual functional capacity.

Accordingly, the ALJ’s decision on this point stands.

       The ALJ also considered the medical, testimonial, and opinion evidence relating to

Plaintiff’s mental impairments as follows:

               Turning to the mental impairments, the claimant complained of
               experiencing symptoms of depression and post-traumatic stress
               disorder, which allegedly causes irritability, frequent mood swings,
               low energy and motivation levels, feelings of helplessness and
               sleep disturbances. On August 21, 2013, he followed up with
               Karen Star [sic], a licensed counselor, for further evaluation of his
               symptoms. Upon presentation, it was noted the claimant had not
               sought any mental health treatment since 2009 and at that time, he
               appeared to be quite stable psychiatrically. His global assessment
               functioning (GAF) score was 90, which according to The DSM-IV-
               TR (2000, p. 34) explains that global assessment of functioning
               (GAF) ratings in the range of 71-80 indicate that if any symptoms
               are present, they are only transient and expectable reactions to
               psychosocial stressors resulting in no more than slight impairment.


                                                 19
Nonetheless, the claimant was prescribed conservative medications
such as Adderall, Methylphenidate and Lexapro. Treatment was
successful; however, in July 2014, the claimant stated current
treatment modalities were no longer effective (Exhibit 4F page 19).
Adjustments in medications were made and Klonopin was
prescribed. Medical records throughout the relevant period in
question consistently document improvements in the claimant’s
condition.

Despite a history of sporadic treatment, in August 2016, the
claimant admitted he successfully managed his symptoms of
anxiety and was feeling fairly optimistic; staying engaged with his
adult children and involved in his marriage. In fact, he was noted
to be a “Bright” individual. It should be noted the claimant was
not interested in any medication adjustments (Exhibit 25F).

As recently as January 2017, the claimant stated he was “feeling
well emotionally with Adderall” (Exhibit 25F page 10). He
testified to riding as a passenger to New York City with his wife to
celebrate New Year’s Eve (Testimony). In April 2017, the
claimant admitted he and his wife were traveling to Ohio for the
weekend to visit friends. He stated he frequently talks to those
friends and even receives advice about personal issues (Exhibit 4F
page 21). Likewise, he stated he was making subsequent plans to
visit his mother-in-law in Florida to visit his mother-in-law [sic].
It should be noted that while receiving treatment for other
unrelated ailments, a magnetic resonance imaging (MRI) of the
claimant’s brain performed on November 30, 2015, failed to show
evidence of an acute infarct, hemorrhage or other intracranial
abnormality. Only age related changes, mild maxillary and
ethmoid sinus mucosal disease was reported (Exhibit 16F page 5).

Turning to the opinion evidence, Heather Turner, the claimant’s
wife, provided a third party function report that was supportive of
the claimant’s allegations of disability. Mrs. Turner alleged
limitations the claimant experienced on a daily basis with regard to
his activities, social functioning, concentration, persistence and
pace. Her statements were considered in terms of understanding
the severity of the claimant’s impairments. However, the
undersigned gives her opinion of the claimant’s functional ability
limited weight, because of its high degree of subjectivity and lack
of medically acceptable standards (Exhibit 9E).

In August 2014, Karen Starr, a licensed counselor, provided a
narrative statement regarding the claimant’s ability to function
mentally with no specific functional limitations. Treatment notes

                                20
indicate the claimant failed to attend many scheduled visits. In
fact, between March 2009, and August 2013, no treatment was
rendered for his condition. The claimant presented for treatment
on August 21, 2013, but has not received any treatment for his
condition since (Exhibit 5F). Thus, the claimant was seen only in
August 2013, despite nearly five (5) years encompassing the period
in question between his alleged onset date and the date last insured
in this matter.

Ms. Starr is a licensed counselor. As such, this medical source is
not an “acceptable medical source” under the Regulations for
authoritative independent opinions. The source is an “other
source” whose opinions cannot be given preeminence over
opinions from acceptable medical sources, such as licensed
psychiatrists and psychologists (20 CFR 416.913). Further, her
assessment is based primarily on the claimant’s subjective
complaints instead of actual treatment. As seen above, the
evidence indicates the claimant did not receive any mental health
treatment between March 2009 and August 2013. On August 21,
2013, the claimant presented for treatment but has not sought
treatment since (Exhibit 5F page 18). Therefore, the undersigned
affords very little weight to the opinion provided by Ms. Starr, who
does not have a long-standing treatment relationship, rather,
examined the claimant on only one occasion, very early in the
period in question.

On December 23, 2014, Frank Kupstas, Ph.D., a State agency
psychologist, opined the claimant was able to maintain
concentration, persistence and pace for low-level detailed tasks
with appropriate breaks spread throughout the workday. He
concluded the claimant could adequately interact with supervisors,
peers and the genera- [sic] public and adapt to routine changes in
the workplace (Exhibits 1A).

On May 15, 2015, Douglas Robbins, Ph.D., a State agency
consultant, reviewed the claimant’s file at the reconsideration level
and concurred with the prior assessment provided by Dr. Kupstas
(Exhibit 3A).

Doctors Kupstas and Robbins are familiar with the disability
process and are considered expert’s [sic] in their fields. Their
assessment of the claimant’s functional abilities is generally
consistent with the medical evidence as a whole. Treatment notes
do not show physician references to acute or marked deficits.
Therefore, the undersigned affords significant weight to the



                                 21
opinions provided by Doctors Kupstas and Robbin [sic] (Exhibits
1A and 3A).

By request of the Social Security Administration, the claimant
presented to a psychological evaluation on December 8, 2014,
performed by Mistie D. Germek, Ph.D. Upon presentation, he was
noted to be alert and oriented to person, place and time. He
reported a history of depression; however, he denied suicidal and
homicidal ideations. Both auditory and visual hallucinations were
also denied. No facial tics or tremors were displayed during
examination. His volume of speech was normal and his responses
were clear and coherent. He successfully recalled three named
objects immediately and after a three minute delay. He correctly
completed serial 3 subtractions from 20. He also identified four
recent United States Presidents. He showed use of good basic
vocabulary and basic math skills. He reportedly followed both oral
and written instructions. As to activities of daily living, he stated
he independently attended to personal care needs, prepared simple
meals, performed household tasks and drove once a week. He
concluded his main social supports were his family and friends.

Dr. Germek opined the claimant’s short-term memory functioning
was moderately impaired. She stated the claimant was moderately
impaired in terms of his ability to sustain concentration; however,
he showed no evidence of long-term or remote memory
functioning. She reported the claimant was able to follow both
oral and written instructions. In addition, she indicated the
claimant was markedly impaired in terms of adapting to change
and managing stress. Although no formal testing was performed,
his intellectual functioning was estimated in the average range.
The claimant’s diagnosis was unspecified bipolar and related
disorder, panic disorder and nightmare disorder (Exhibit 12F).

Dr. Germek is a one-time treating source who was not involved in
treatment of the claimant. Her assessment of the claimant’s
functional limitations is generally inconsistent with the medical
evidence as a whole. For instance, treatment notes provided by
Danita l. Hughes, Ed.D., a licensed psychologist, indicate he was
successfully managing his symptoms of anxiety, staying engaged
with his adult children and involved in his marriage (Exhibit 19F).
Test results from a neuropsychological evaluation performed on
December 8, 2015, failed to show intellectual deficits or poor
cognitive faculties (Exhibit 21F). In addition, Dr. Germek’s
assessment of the claimant’s functional limitations are quite
general in nature and restrictions were not expressed in appropriate



                                 22
mental functional terms (Exhibit 13F). Therefore, the undersigned
affords little weight to the opinion provided by Dr. Germek.

On December 8, 2015, the claimant presented for a
neuropsychological evaluation, performed by Warren Langworthy,
M.D., the claimant’s primary care physician. Upon presentation,
the claimant was given 18 questions and correctly answered all
questions. He identified basic information such as age, phone
number, home address, current month and the Capital of the United
States. A mental status examination was assessed to determine the
severity of the claimant’s symptoms. In terms of the Wechsler
Adult Intelligence Scale (WAIS), the claimant obtained a Full
Scale (IQ) Intelligence Quotient of 104, which falls in the average
range. Test results from the Verbal Comprehension Test, Working
Memory Index and Processing Speed Index fell in the average
range. The Perceptual Reasoning Index fell within the high
average range. The Wechsler Memory Scale-IV was also
administered. Test results from the Auditory Memory Index,
Visual Working Memory index [sic] and Visual Memory Index fell
in the average [sic]; however, Delayed Memory Index reportedly
fell in the high average range. Likewise, neuropsychological test
results fell within normal limits. The Clinical Assessment of
Depression Scale was estimated in the moderate to severe range
based on the claimant’s history of emotional challenges. Results
from the Barkely Deficits in Executive Functioning Scale indicate
the claimant’s ADHD was a major contributing factor to his
difficulty with executive self-management.

Dr. Langworthy opined general comparisons suggesting stability in
terms of memory functioning. He stated the claimant was able to
retain an expected and normal level of information over a time
delay. He concluded results from the neuropsychological testing
failed to reveal then-current suppression of memory, intellect or
other basic cognitive faculties.

Dr. Langworthy’s assessment of the claimant’s ability to function
mentally is quite general in nature but is consistent with the
medical evidence outlined above, which fails to show acute mental
deficits (Exhibit 21F). Therefore, the undersigned affords
significant weight to the assessment of Dr. Langworthy to the
extent the claimant is capable of performing work at the sedentary
exertional level.

After careful consideration of the evidence, the undersigned finds
that the claimant’s medically determinable impairments could
reasonably be expected to cause the alleged symptoms; however,

                                23
               the claimant’s statement concerning the intensity, persistence and
               limiting effects of these symptoms are not entirely consistent with
               the medical evidence and other evidence in the record for the
               reasons explained in this decision.

               In addition to analysis of the medical records, the undersigned has
               other reasons for failing to find the claimant’s allegations
               consistent with the medical evidence. For instance, as seen above,
               the evidence fails to document worsening of the claimant’s . . .
               mental impairments. In fact, medical records consistently show
               stability of . . . mental health symptoms (Exhibits 2F-25F).

               The claimant has described daily activities, which are not limited
               to the extent one would expect, given the complaints of disabling
               symptoms and limitations. The record indicates the claimant
               independently attends to personal care needs, performs household
               tasks, drives, shops in stores and frequently travels to visit friends
               and family member [sic] (Exhibits 3E, 10E, 12F and 13F).
               Overall, the claimant’s reported limited daily activities are
               considered to be outweighed by the other factors discussed in this
               decision.

               The undersigned finds the claimant experiences some limitations
               but only to the extent described in the residual functional capacity
               above. In sum, the above residual functional capacity assessment
               is supported by the objective medical evidence contained in the
               record. Treatment notes do not sustain the claimant’s allegations
               of a disabling impairment.

TR 29-33.

       The ALJ properly considered and weighed the medical, testimonial, and opinion evidence

relating to Plaintiff’s mental impairments. Addressing the opinion of Ms. Starr, the ALJ noted

that, as a licensed counselor, Ms. Starr was an “other source” whose opinion is to be considered

but cannot be given preeminence over opinions from “acceptable medical sources” such as

licensed psychiatrists and psychologists. TR 30, citing 20 CFR § 416.913. In determining that

Ms. Starr’s opinion was due “very little weight,” the ALJ noted that Plaintiff was seen on only

one occasion in nearly a five year period, Ms. Starr’s opinion found no specific functional

limitations and was based primarily on Plaintiff’s subjective complaints rather than on actual

                                                 24
treatment, and because Ms. Starr had examined Plaintiff on only one occasion “very early in the

period in question,” she did not have a long-standing treatment relationship with Plaintiff that

would warrant greater weight. Id. The ALJ articulated her reasons for according Ms. Starr’s

opinion “very little weight”; those reasons were proper and the ALJ was not required to give

greater weight to Ms. Starr’s opinion.

       The ALJ additionally considered the opinion of Dr. Germek, who examined Plaintiff at

the request of the Social Security Administration. TR 31. When according Dr. Germek’s

opinion little weight, the ALJ noted that Dr. Germek was a “one-time treating source who was

not involved in treatment of [Plaintiff],” and found Dr. Germek’s opinion regarding Plaintiff’s

functional limitations to be “generally inconsistent with the medical evidence as a whole.” Id.

Additionally, the ALJ found Dr. Germek’s “assessment of [Plaintiff’s] functional limitations [to

be] quite general in nature and restrictions were not expressed in appropriate mental functional

terms.” Id., citing Exhibit 13F. Again, the ALJ articulated her reasons for accorded Dr.

Germek’s opinion little weight; those reasons were likewise proper and the ALJ was not required

to accord greater weight to Dr. Germek’s opinion.

       With regard to the ALJ’s accordation of greater weight to the opinions of State agency

consultants, Drs. Kusptas and Robbins, the ALJ first noted that “Doctors Kupstas and Robbins

are familiar with the disability process and are considered experts in their fields,” and then found

that “[t]heir assessment of the claimant’s functional abilities is generally consistent with the

medical evidence as a whole.” TR 31. The ALJ’s articulated basis for according greater weight

to the opinions of Drs. Jupstas and Robbins were in accordance with the Regulations.

       Because there were contradictory opinions in the record, because the ALJ properly

discussed the medical, testimonial, and opinion evidence of record, because the ALJ


                                                 25
appropriately explained the weight accorded to the opinions and the reasons therefor, and

because those reasons were supported by the evidence of record, the ALJ appropriately

considered and weighed the opinion evidence of record. Accordingly, Plaintiff’s contentions on

this point fail.

        As noted, Plaintiff also asserts that the ALJ erroneously considered the medical evidence

relating to his mental health because the record contains, inter alia, evidence of: “MARKED

restrictions . . . due to attention deficit disorder” (Docket No. 17-1, p. 8, citing TR 1779);

Plaintiff’s unemployment (Id.); a suicide attempt and psychiatric unit visits (Id., citing TR 900);

GAF scores (Id., citing TR 108); “hypersensitiv[ity] to germs and his paranoia about getting sick

(Id., citing TR 903); and Dr. Ward’s treatment notes (Id. at 10, citing TR 1451-1461). As can be

seen in the quoted passages above and throughout the record, however, the ALJ discussed other

evidence that supported her findings, such as, inter alia, Plaintiff’s sporadic treatment history

and an admission in August 2016 that “he successfully managed his symptoms of anxiety” (TR

29); GAF scores above a range that indicate symptoms “resulting in no more than slight

impairment” (Id.); conservative medication prescriptions and documented improvement in his

condition (Id.); and reported abilities to prepare meals, get along with others, drive, shop, read,

spend time with friends and family, maintain appropriate grooming and hygiene, and engage in

his marriage (Id.; TR 24-25).

        Additionally, the ALJ considered whether Plaintiff’s mental conditions met or equaled

Listing 12.04 or 12.06 and ultimately determined:

                   The severity of the claimant’s impairments, considered singly and
                   in combination, do not meet or medically equal the criteria of any
                   impairment listed in 1.04, 3.00, 12.04 or 12.06. This conclusion is
                   supported by beneficial effects of treatment occurring within 12


                                                   26
months of the alleged onset date and by the medical opinions. See
discussion below.

The severity of the claimant’s mental impairments, considered
singly and in combination, did not meet or medically equal the
criteria of listings 12.04 and 12.06. In making this finding, the
undersigned has considered whether the “paragraph B” criteria
were satisfied. To satisfy the “paragraph B” criteria, the mental
impairments must result in at least one extreme or two marked
limitations in a broad area of functioning, which are:
understanding, remembering, or applying information; interacting
with others; concentrating, persisting, or maintaining pace; or
adapting or managing themselves. A marked limitation means
functioning in this area independently, appropriately, effectively,
and on a sustained basis is seriously limited. An extreme limitation
is the inability to function independently, appropriately or
effectively, and on a sustained basis.

In understanding, remembering, or applying information, the
claimant has mild limitations. The claimant alleged that he has
difficulty remembering generally and completing tasks. However,
the claimant also stated that he could perform simple maintenance,
prepare meals, shop, drive, and read. In addition, the record shows
that the claimant was able to provide information about his health,
describe his prior work history, and respond to questions from
medical providers.

In interacting with others, the claimant has moderate limitations.
Here, the claimant alleged that he has difficulty engaging in social
activities and spending time in crowds. However, according to his
statements, the claimant is also able to get along with others, shop,
and spend time with friends and family. Finally, the medical
evidence shows that the claimant had a good rapport with
providers and appeared comfortable during appointments (Exhibits
3E, 10E, 12F, and 13F).

Finally, the claimant has no limitations in his ability to adapt or
manage himself. The claimant asserted that he has difficulties
managing [his] mood. That said, the claimant also stated that he is
able to handle self-care and personal hygiene. Meanwhile, the
objective evidence in the record showed the claimant to have
appropriate grooming and hygiene (Exhibits 3E, 10E, 12F and
13F).

Because the claimant’s mental impairments did not cause at least
two “marked” limitations or one “extreme” limitation, the

                                 27
               “paragraph B” criteria were not satisfied. The undersigned has also
               considered whether the “paragraph C” criteria were satisfied. In
               this case, the evidence fails to establish the presence of the
               “paragraph C” criteria.

               The medical evidence of record does not establish a chronic
               affective disorder of at least 2 years’ duration along with repeated
               episodes of decompensation, residual disease such that a minimal
               increase in mental demands would cause the individual to
               decompensate, or a history of 1 or more years’ inability to function
               outside a highly supportive living arrangement as required by
               listing 12.04c. Further, the medical evidence of record does not
               establish that the claimant has the complete inability to function
               independently outside the area of his home as is required by listing
               12.06c.

               The limitations identified in the “paragraph B” criteria are not a
               residual functional capacity assessment but are used to rate the
               severity of mental impairments at steps 2 and 3 of the sequential
               evaluation process. The mental residual functional capacity
               assessment used at steps 4 and 5 of the sequential evaluation
               process requires a more detailed assessment. The following
               residual functional capacity assessment reflects the degree of
               limitation the undersigned has found in the “paragraph B” mental
               functional analysis.

               Accordingly, the undersigned finds the claimant has mild
               restrictions of activities of daily living, moderate difficulties in
               maintaining social functioning, moderate difficulties in
               maintaining concentration, persistence or pace, and no episodes of
               decompensation. This determination is consistent with the finding
               of Frank Kupstas, Ph.D. and Douglas Robbins, Ph.D., the State
               agency medical consultant (Exhibits 1A and 3A).

TR 24-25.

       Although Plaintiff cites to some evidence that supports his position, as discussed above,

even if the evidence could support a different conclusion, the ALJ’s decision must stand if

substantial evidence supports the conclusion reached. Her, 203 F.3d at 389, citing Callahan, 109

F.3d at 273. Further, the above discussion of the ALJ’s findings and evidence in support of those

findings demonstrate that the ALJ considered the record as a whole. While it is true that some of


                                                28
the testimony and evidence supports Plaintiff’s allegations of disability, it is also true that much

of the evidence supports the ALJ’s determination. Because substantial evidence supports the

ALJ’s determination, the ALJ’s decision must stand.

   2. Combined Effect of Impairments on the Residual Functional Capacity

       Plaintiff next contends that the ALJ “failed to give adequate weight to the severity of

[Plaintiff’s] conditions and most notably, failed to consider the synergistic impact of all of these

disorders working in concert against [Plaintiff] to prevent him from sustaining employment.”

Docket No. 17-1, pp. 4-5. Additionally, Plaintiff asserts that the ALJ “erred in not considering

all [of Plaintiff’s] impairments in a totality of the circumstances inquiry.” Id. at 5. In support of

this claim, Plaintiff argues that the ALJ “made highly relevant and an integral part of her

decision-making process, [Plaintiff’s] ability to continue to perform household chores,” while

“from spouse Heather Turner’s statements . . . this Court can see that [Plaintiff] can really only

help her with chores and he needs significant help with his own [activities of daily living].” Id.,

citing TR 482-493. In further support for his claim, Plaintiff cites “inner-ear infections causing

dizziness, disorientation, and associated pain;” “CT and X-rays [that] show a continued

degradation of the left-side of [Plaintiff’s] heart and he has experienced arrythmias and shortness

of breath upon light exertion;” “mortality rates of lung transplant recipients” and the “toxic

effects of the continued need for the prescribed anti-rejection medications;” the “ongoing

concerns that a lung transplant survivor will likely have as well as a list of Mr. Turner’s other

problems and the severity of each and how they affect him when considered together” noted by

Dr. Robbins; “trips to the ER . . . resulting from kidney stones; and Plaintiff’s absenteeism “due

to his numerous severe impairments.” Id. at 5-6.




                                                 29
       Defendant responds that the ALJ’s weighing of Plaintiff’s severe and non-impairments is

supported by substantial evidence. Docket No. 18, p. 4. Defendant argues that the ALJ properly

weighed Plaintiff’s severe impairments along with Plaintiff’s non-severe impairments including

hearing loss, kidney stones, diabetes, digestive disorder, and hypertension. Id. at 5-6.

       At step two of the sequential evaluation process, the ALJ must determine whether the

claimant has a medically determinable impairment or combination of impairments that is

“severe.” 20 CFR § 404.1520(c). An impairment or combination of impairments is “severe”

within the meaning of the Regulations if it significantly limits a claimant’s physical or mental

ability to perform basic work activities; conversely, an impairment is not severe if it does not

significantly limit a claimant’s physical or mental ability to do basic work activities. Id.; 20 CFR

§§ 404.1521(a), 416.920(c), 416.921(a). The Sixth Circuit has described the severity

determination as “a de minimis hurdle” in the disability determination process, the goal of which

is to screen out groundless claims. Higgs, 880 F.2d at 862; Farris v. Sec’y of Health & Human

Servs., 773 F.2d 85, 89 (6th Cir. 1985).

       Where the ALJ finds that the claimant has at least one severe impairment and proceeds to

complete the sequential evaluation process, however, the ALJ’s failure to find that another

condition is a severe impairment cannot constitute reversible error. See Maziarz v. Sec. of Health

and Human Serv., 837 F.2d 240, 244 (6th Cir. 1987). Additionally, a diagnosis alone does not

establish a condition’s severity or its effect on a claimant’s functional limitations, rather, a

claimant must offer evidence or arguments showing that a restriction resulting from an

impairment requires greater limitations than those found in the ALJ’s RFC determination. Lyons

v. Comm’r of Soc. Sec., No. 310-cv-502,WL 529587, at *4 (E.D. Tenn. Feb. 17, 2012).




                                                  30
       Determining a claimant’s limitations for purposes of establishing an RFC occurs in steps

four and five of the sequential evaluation process and requires consideration of the combined

effect of the claimant’s impairments: mental and physical, exertional and nonexertional, severe

and nonsevere. See 42 U.S.C. § 423(d)(2)(B); 20 CFR §§ 404.1520, 404.1545, 416.920. A

claimant’s RFC is defined as the “maximum degree to which the individual retains the capacity

for sustained performance of the physical-mental requirements of jobs.” 20 CFR Pt. 404, Subpt.

P, App. 2 § 200.00(c). With regard to the evaluation of physical abilities in determining a

claimant’s RFC, the Regulations state:

               When we assess your physical abilities, we first assess the nature
               and extent of your physical limitations and then determine your
               residual functional capacity for work activity on a regular and
               continuing basis. A limited ability to perform certain physical
               demands of work activity, such as sitting, standing, walking,
               lifting, carrying, pushing, pulling, or other physical functions
               (including manipulative or postural functions, such as reaching,
               handling, stooping or crouching), may reduce your ability to do
               past work and other work.

20 CFR § 404.1545(b).

       As demonstrated in the statement of error above, when making her RFC determination,

the ALJ in the case at bar properly considered the medical, opinion, and testimonial evidence of

record in relation to Plaintiff’s severe and non-severe impairments. When finding Plaintiff’s

hearing loss, history of kidney stones, diabetes mellitus and hypertension to be non-severe

impairments, the ALJ explained:

               The claimant reported a history of hearing loss; however, he has
               not received any treatment for this condition nor has any hearing
               devices been prescribed for this condition. A consultative
               examination performed on December 13, 2014, documented some
               difficulties hearing; however, no history of hearing deficits has
               been noted by the claimant’s primary care physician (Testimony;
               Exhibits 7F, 13F, 17F, 18F and 14F). Thus, there [sic] record fails
               to show more than minimal audiological deficits.

                                                31
               The claimant has a history of kidney stones and underwent
               cystourethroscopy, bilateral retrograde ureterophyelograms,
               bilateral ureterenoscopy with holminum laser lithotripsy, stone
               basket extraction of calculi, left ureteral stent removal and right
               ureteral stent placement. Treatment was successful. Medical
               records throughout the relevant period in question indicate the
               claimant only experiences episodic flare-ups (Exhibits 14F, 24F
               and 25F).

                                                ...

               The claimant was diagnosed with diabetes mellitus, with glucose
               levels in the range of 140-170. He was prescribed Glipizide, which
               successfully stabilized his condition. No complications or side
               effects were reported (Exhibits 15F, 17F, 18F and 24F).

               The claimant was further diagnosed with hypertension with blood
               pressure in the range of 118/80-126/84. He was prescribed
               conservative medications such as Clonide, Norvasc and
               Metoprolol, which stabilized his condition. No complications or
               side effects were reported. No evidence of end organ damage has
               been identified (Exhibits 15F, 17F, 18F and 24F).

               The undersigned considered all symptoms, treatment notes, and
               opinion evidence in accordance with the requirements of 20 CFR
               404.1527, 416.927, and SSR 96-2p, SSR 96-5p, SSR 96-6p, and
               SSR 06-3p. As there are no indications that these conditions will
               more than minimally affect the claimant’s ability to work fulltime,
               the undersigned considers them non-severe.

TR 23.

    Because the ALJ properly considered the totality of the medical, opinion, and testimonial

evidence of record when determining which of Plaintiff’s impairments were severe and non-

severe and when rendering her ultimate RFC determination, and because the ALJ’s findings were

supported by substantial evidence, the ALJ’s decision must stand. Plaintiff’s argument on this

point fails.




                                                 32
   3. ALJ’s Durational Requirement Finding

         Plaintiff next claims that the ALJ erred when she found that Plaintiff “had no severe

impairments that had lasted for more than twelve months nor any that were expected to last

longer than twelve months.” Docket No. 17-1, p. 14. Plaintiff argues that he “has a variety of

severe impairments that, when considered together, have all lasted more than a year and none

have any reasonable prognosis for a favorable recovery.” Id. at 14-15. Plaintiff cites as support

his treatment by Ms. Starr, history of absenteeism, stress-related panic attacks “induc[ing] heart

arrhythmias that hospitalized [him],” and overall declining of condition since the alleged onset

date. Id. at 15-16.

         Defendant responds that the ALJ’s statement relating to the durational requirement was

“clearly a scrivener’s error” since the ALJ “had already found that Plaintiff’s severe impairments

included degenerative disc disease, history of lung transplant, depressive disorder, ADHD, and

PTSD.” Docket No. 18, p. 5, n.2, citing TR 23. As support for his assertion that the ALJ’s

statement was “clearly a scrivener’s error,” Defendant notes that the ALJ proceeded to analyze

steps three through five of the sequential evaluation and argues that she would not have done so

if she had indeed found that Plaintiff did not meet the twelve month durational requirement. Id.,

citing TR 24-34.

         At step two of the sequential evaluation, the ALJ found as follows:

                Through the date last insured, the claimant had the following
                severe impairments: degenerative disc disease of the lumbar spine;
                history of lung transplant; depressive disorder; attention deficit
                hyperactivity disorder and post-traumatic stress disorder (20 CFR
                404.1520(c)).

TR 23.




                                                 33
        As discussed in the statement of error above, the ALJ also evaluated Plaintiff’s

hearing loss, history of kidney stones, diabetes mellitus and hypertension, but ultimately

determined that he medical records indicated that these conditions were non-severe. Id.

When discussing Plaintiff’s non-severe impairments, the ALJ additionally stated:

                The record does not reflect that the claimant has suffered from a
                medically determinable impairment that is expected to result in
                death; has lasted for a continuous 12 months; or has been shown by
                any medical evidence to be expected to last for a continuous period
                of at least 12 months. Pursuant to 20 CFR 404.1509 and 416.909,
                I find that the claimant has not met the durational requirements of
                the Act.

TR 23-24.

        Although a finding that a claimant’s medically determinable impairment(s) do not

meet the durational requirements of the Act prevents an award of benefits and ends the

sequential evaluation process, the ALJ in the case at bar, after finding that Plaintiff’s

impairments had not met the durational requirements of the Act, continued to discuss and

analyze the medical, testimonial, and opinion evidence of record as she worked her way

through the remaining steps of the sequential evaluation process and ultimately

determined that Plaintiff was not disabled under the Act. As discussed in the statements

of error above, the ALJ properly considered the evidence of record, reached a reasoned

decision and explained the reasons therefor; the ALJ’s decision was supported by

substantial evidence and resulted in the same outcome as would have resulted had the

ALJ stopped the sequential evaluation upon a step two determination that Plaintiff’s

medically determinable impairments failed to meet the durational requirement – namely,

a finding that Plaintiff was not disabled under the Act and therefore not entitled to

benefits. Plaintiff’s contention on this point fails.



                                                  34
   4. ALJ’s Listed Impairment Finding

       As his final statement of error, Plaintiff contends that the ALJ erroneously concluded that

Plaintiff did not meet listing 12.04. Docket No. 17-1, p. 13. Defendant responds that substantial

evidence supports the ALJ’s findings in relation to the listing. Docket No. 18, p. 4.

       With regard to Listing 12.04, “Depressive, bipolar and related disorders,” the Code of

Federal Regulations requires “[m]edical documentation of the requirements of paragraph 1 or 2,”

including with respect to depressive disorder, characterized by five or more of the following:”

               a.   Depressed mood;
               b.   Diminished interest in almost all activities;
               c.   Appetite disturbance with change in weight;
               d.   Sleep disturbance;
               e.   Observable psychomotor agitation or retardation;
               f.   Decreased energy;
               g.   Feelings of guilt or worthlessness;
               h.   Difficulty concentrating or thinking; or
               i.   Thoughts of suicide.
20 CFR § 404, Subpt. P, App. 1, Listing 12.04(A)(1).

       Additionally, with respect to Bipolar disorder, the Regulations require a showing of three

or more of the following:

               a. Pressured speech;
               b. Flight of ideas;
               c. Inflated self-esteem;
               d. Decreased need for sleep;
               e. Distractibility;
               f. Involvement in activities that have a high probability of painful
                  consequences that are not recognized; or
               g. Increase in goal-directed activity or psychomotor agitation.
20 CFR § 404, Subpt. P, App. 1, Listing 12.04(A)(2).

       Upon a showing of either or both, the Regulations also require:



                                                35
               B. Extreme limitation of one, or marked limitation of two, of the
               following areas of mental functioning (see 12.00F):
               1. Understand, remember, or apply information (see 12.00E1).
               2. Interact with others (see 12.00E2).
               3. Concentrate, persist, or maintain pace (see 12.00E3).
               4. Adapt or manage oneself (see 12.00E4).
               OR
               C. Your mental disorder in this listing category is “serious and
               persistent;” that is, you have a medically documented history of the
               existence of the disorder over a period of at least 2 years, and there
               is evidence of both:
               1. Medical treatment, mental health therapy, psychosocial
               support(s), or a highly structured setting(s) that is ongoing and that
               diminishes the symptoms and signs of your mental disorder (see
               12.00G2b); and
               2. Marginal adjustment, that is, you have minimal capacity to adapt
               to changes in your environment or to demands that are not already
               part of your daily life (see 12.00G2c).

20 CFR § 404, Subpt. P, App. 1, Listing 12.04(B)-(C).

       As can been seen, the Regulations explicitly require that an ALJ must find that a plaintiff

meets the criteria in paragraph A and meet the criteria of either paragraph B or C in order to meet

or medically equal Listing 12.04. See 20 CFR § 404, Subpt. P, App. 1, Listing 12.04. As

demonstrated in the quoted passages contained in the first statement of error, the ALJ in the case

at bar appropriately considered the medical evidence regarding bipolar disorder, found that

Plaintiff did not meet the criteria for paragraph B or C of 12.04, and found that Plaintiff did not

have an impairment or combination of impairments that meets or medically equals one of the

listed impairments. TR 24-25. Although Plaintiff contends that he met one of the paragraph A

criteria through “involvement in activities that have a high probability of painful consequences

that are not recognized” (Docket No. 17-1, p. 13), a finding that Plaintiff met listing 12.04 would

                                                 36
have required the ALJ to also find Plaintiff meeting the criteria for paragraph B or C, which the

ALJ did not so find. Accordingly, Plaintiff’s contention on this ground is without merit.

                                  IV. RECOMMENDATION

       For the reasons discussed above, the undersigned recommends that Plaintiff’s Motion for

Judgment on the Administrative Record be DENIED, and that the decision of the Commissioner

be AFFIRMED.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to

this Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of

service of this Report and Recommendation can constitute a waiver of further appeal of this

Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985), reh’g denied, 474 U.S. 1111

(1986); 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72.



                                                           ________________________________

                                                              JEFFERY S. FRENSLEY
                                                              United States Magistrate Judge




                                                 37
